PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/479,818
Filing Date: 5 Apr 2017
Appellant(s): JENSEN et al.



__________________
Anthony M. Del Zoppo, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28th, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 1st, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5, 12, 13 and 20 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275).
Regarding claim 1, Schneider et al disclose an ultrasound probe, comprising: a housing (fig.4b), including: a first end, which houses: a transducer array ([0009]); and a tracking sensor ([0011]); a second end, which is opposite the first end (figs.4a); a mid-portion extending between the first and second ends, wherein the mid-portion houses: a first electrically conductive member extending from the transducer array through the mid-portion to the second end, a second electrically conductive member extending from the tracking sensor through the mid-portion to the second end (fig.4a); and a single cable that routes the first and second electrically conductive members from the second end to the electro-mechanical connector ([0050], cable 103), but fail to explicitly disclose a single electro-mechanical connector with a physical interface configured to transfer signals carried by the first and second electrically conductive members off the probe to a complementary electro-mechanical connector of a console.
However, Sarvazyan et al teach in the same medical field of endeavor, a single electro-mechanical connector with a physical interface configured to transfer signals carried by the first and second electrically conductive members off the probe to a complementary electro-mechanical connector of a console (electrical and mechanical connector, 62).
It would have been obvious to one of ordinary skill in the art to modify the conductive members of the tracking sensor and transducer array with connecting to a console using a 
Regarding claim 2, Schneider et al disclose wherein the tracking sensor is disposed proximate to the transducer array (fig.4b, elements 470 and 105).
Regarding claim 3, Schneider et al disclose wherein the tracking sensor is integrated with the transducer array (fig.4b, elements 470 and 105).
Regarding claim 5, Schneider et al disclose wherein the first end, including a portion thereof physically supporting the tracking sensor and the transducer array, is not capable of articulating relative to the mid-portion (fig.1, housing 101 is inherently not capable of being articulated relative to the mid-portion because the housing is a contiguous piece).
Regarding claims 12 and 13, Schneider et al disclose wherein the probe is configured as an endo-cavitary probe and wherein the probe is considered as a laparoscopic ultrasonic probe (abstract).
Regarding claim 20, Schneider et al disclose a method, comprising: transmitting, with a transducer array of a probe, an ultrasound signal in response to a transmit pulse; receiving, with the transducer array, an echo signal produced in response to an interaction of the ultrasound signal with structure ([0009]); generating, with the transducer array, an electrical signal indicative of the receive signal ([0012]); routing, via a first electrically conductive pathway inside the of the probe, the electrical signal from the transducer array to a readout connector of a cable of the probe; routing, via a second electrically conductive pathway inside of the probe, a tracking signal from a tracking sensor proximate to the transducer array to a readout connector inside of the same cable of the probe (fig.4a; [0050], cable 103); and transferring the 
However, Sarvazyan et al teach in the same medical field of endeavor, a single readout connector (electrical and mechanical connector, 62).
It would have been obvious to one of ordinary skill in the art to modify the conductive members of the tracking sensor and transducer array with connecting to a console using a signal electro-mechanical connector with a complementary electro-mechanical connector as it would provide a removable electrical connection between the probe housing and the console.
Claim 4 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) as applied to claim 1 above, and further in view of Hansen (2014/0133269).
Regarding claim 4, Schneider et al disclose an ultrasound probe with a first end physically supporting the tracking sensor and transducer array (fig.1).  Schneider et al as modified by Sarvazyan et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the probe is configured to articulate relative to the mid-portion.
Hansen teaches in the same medical field of endeavor, wherein the probe is configured to articulate relative to the mid-portion ([0023]; figs.6-8, elements 212 and 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic probe with a mid-portion articulation as it would provide greater control of the ultrasound probe’s orientation during operation.
Claims 6 and 8 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) as applied to claim 1 above, and further in view of Oliphant (6,325,674).
Regarding claims 6 and 8, Schneider et al as modified by Sarvazyan et al disclose the invention as claimed and discussed above.  Further, Sarvazyan et al disclose a single electro-mechanical connector which by definition creates an electrical circuit, but fail to explicitly disclose wherein the single electro-mechanical connector houses a circuit board and wherein the single electro-mechanical connector includes a set of eight pins.
However, Oliphant teaches in an analogous field of endeavor, a single electro-mechanical connector that houses a circuit board (col.8, ll.5-8).  Further, if the circuit board is housed in the electro-mechanical connector, it would be inherent that the circuit board is in electrical communication with the first and second electrically conductive members as well as the physical interface of the probe; and wherein the physical interface of the single electro-mechanical connector includes a set of eight pins configured to route the signals (col.8, ll.5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the single electro-mechanical connector of Schneider et al as modified by Sarvazyan et al with a circuit board and a set of eight pins as it would provide a known structures utilized with electro-mechanical connector.
Claims 7 and 9-11 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) and further in view of Oliphant (6,325,674) as applied to claim 6 above, and further in view of Solek (2014/0031694).

However, Solek teaches in the same medical field of endeavor, a circuit board including electronics configured to convert an analog tracking signal into a digital tracking signal ([0026]); and a circuit board that includes electronics configured to receive and transmit data ([0028]).  
It would have been obvious to one of ordinary skill in the art to modify the circuit board with the specific electronics as it would minimize the possibility for interference.
Regarding claims 10 and 11, Schneider et al as modified disclose the invention as claimed and discussed above, but fail to explicitly disclose electronics configured to cycle through transmit and receive operations using the same set of readout electrodes. 
However, Solek teaches in the same medical field of endeavor, an ultrasound probe wherein the electronics are configured to cycle through transmit and receive operations ([0028];[0029]).  Moreover, since the electronics are cycling through the transmit and receive operations via a clock signal and switch operation, it is inherent that the electronics are also cycling through a communicating operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe to achieve an ultrasound probe wherein the electronics are configured to cycle through transmit, receive and communication operations using a same set of readout electrodes.
Claims 14 and 15 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) and further in view of Oliphant (6,325,674).
Regarding claims 14 and 15, Schneider et al disclose a probe, comprising: an elongate shaft with first and second ends; a head disposed at one of the first or second ends, wherein the head encloses: a transducer array; and a tracking sensor (fig.1; fig.4b); a single cable extending to a connector of the single cable ([0050]; fig.7); and first and second electrically conductive elements extending inside of the head and shaft, the single cable and connector, respectively from the transducer array and the tracking sensor to the connector ([0050]), but fail to disclose a handle and a single connector.
However, Sarvazyan et al teach in the same medical field of endeavor, a handle disposed at the other of the first or second ends (fig.6b) and, a single readout connector (electrical and mechanical connector, 62).
It would have been obvious to one of ordinary skill in the art to modify the conductive members of the tracking sensor and transducer array with connecting to a console using a signal electro-mechanical connector with a complementary electro-mechanical connector as it would provide a removable electrical connection between the probe housing and the console.  Schneider et al as modified by Sarvazyan et al fail to explicitly disclose wherein the single electro-mechanical connector houses a circuit board and wherein the circuit board is in electrical communication with a set of pins of the single connector.
However, Oliphant teaches in an analogous field of endeavor, a single electro-mechanical connector that houses a circuit board (col.8, ll.5-8); and wherein the circuit board is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the single electro-mechanical connector of Schneider et al as modified by Sarvazyan et al with a circuit board as it would provide a known structures utilized with electro-mechanical connector.
Claims 16-18 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) and further in view of Oliphant (6,325,674) as applied to claim 15 above, and further in view of Solek (2014/0031694).
Regarding claims 16-18 Schneider et al as modified disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the circuit board includes electronics that cycles, electronics that gate the signals; and convert analog to digital.
However, Solek teaches in the same medical field of endeavor, a circuit board including electronics that cycle through receiving a transmit pulse, transferring an electrical signal from the transducer array (abstract; [0028];[0042]); wherein the electronics gates the signals ([0028]); and wherein the electronics includes circuitry configured to convert an analogic signal into a digital coordinate ([0026]).
.
Claim 19 have been rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2013/0338505) in view of Sarvazyan et al (2002/0143275) and further in view of Oliphant (6,325,674) as applied to claim 14 above, and further in view of Day (2004/0267480).
Schneider et al as modified by Sarvazyan et al and Oliphant disclose the invention as a claimed and discussed above, but fail to explicitly disclose a remote device using a specific set of pins.
However, Day teaches in an analogous field of endeavor, a complementary connector of a remote device (testing device) using a set of pins, wherein the set of pins includes a supply voltage pin, two differential signal pins, a clock pin, a select enable pin, a mast output pin, a master input pin and an interrupt pin ([0038];[0039];[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe with a remote device having a specific configuration of pins as it would provide testing of known pin configurations.






(2) Response to Argument
	I.	Claims 1-3, 5, 12, 13 and 20: Schneider in view of Sarvazyan.
Regarding claim 1, Appellant states the claim requires the transfer of signals off of the probe.  Appellant states the physical interface 62, of Sarvazyan, routes the signal inside of the probe between components inside of the probe, and not off the probe.  Appellant states the Advisory Action does not refute this explanation.  Therefore, Appellant understands the Office agrees that the physical interface does not disclose or suggest the claimed single electro-mechanical connector.
	Examiner’s position is the primary reference of Schneider discloses a probe including first and second electrically conductive members (two wires) which are carried off of the probe and through the cable 103 (fig.4B and [0050]).  Schneider discloses a single connector (fig.4A, 410) with a physical interface configured to transfer signals off of the probe and to a complementary connector of a console (ultrasound machine 701) ([0050]).  Examiner recognizes Schneider does not explicitly disclose wherein the connector is a “single electro-mechanical connector.”  The term “electro-mechanical connector” does not have a specific meaning in the art and one of ordinary skill in the art would recognize an “electro-mechanical connector” as being one similar to those utilized in computers and thus being a well-known structure.  Examiner relies on Sarvazyan to explicitly disclose the “electro-mechanical connector” (electrical and mechanical connector 62) as set forth in paragraph [0039] and fig.6b.  The probe head corresponds to the probe while the handle is the console (the handle housing processing circuitry and display).  The electrical and mechanical connector 62 transfers the signals off of the probe to the console.  It would have been obvious to one of ordinary skill in 
Appellant provides recitation of the processing of signals and the electro-mechanical connector as set forth in the specification including specific components of the console (processes the electrical signals indicative of the received echoes to produce an image) and limiting the scope of the signals referenced in the claim to (echo signals).  Appellant states the specification does not disclose any processor or processing circuitry in the probe and that the broadest reasonable interpretation in light of the specification would require electrical signals routed off the probe which are processed by the console.  Appellant states Sarvazyan discloses processing electrical signals produced by a transducer array with circuitry in a probe to produce images and transferring such images to an external computer.
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing the electrical signals indicative of the received echoes to produce and image on the console and the signals being limited to echo signals and precluding any processing circuitry on the probe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s position is Appellant is taking a very limiting interpretation of the claim limitations which is reading the specification into the claims rather than reading the claims in light of the specification.  The claim only broadly discloses a “console,” which is not actively claimed, and does not have any details related to processing of the signal.  Further, the claim only generically refers of being “configured to transfer signals.”  There is no recitation in the claim which limits the type of signal.  Further, as is evident in the art and well known, signals and/or data may be serially processed multiple times in multiple locations and as such, particularly as broadly as structurally claimed, a mere processing of signals does not preclude it from further, additional processing.
Examiner’s position is Schneider discloses transferring the signals from the probe (ultrasound probe 100) through connection (410) and a cable (103) and to a console (ultrasound machine 701).  The ultrasound machine of Schneider provides the processing of the electrical signals from the probe.
Additionally, Sarvazyan discloses transferring from the probe (probe head) through the single electro-mechanical connector (62) and to the console (handle housing processing circuitry and display) (figs.5a and 6b).  In an alternative interpretation of the reference, in view of the generically referenced “signals” of claim 1, Examiner’s position is Sarvazyan additionally provides for the signals to be transferred off of the entire device through an electro-mechanical connector (computer port 59) and to a console (external computer) ([0041]). 
Regarding claims 2, 3, 5, 12 and 13, Appellant states the claims are patentable for at least the same reasons discussed above with respect to claim 1.  Accordingly, the rejection of the claims should be withdrawn.
Examiner’s position is the claims are not patentable for at least the same reasons discussed above with respect to claim 1.
Regarding claim 20, Appellant states the claim recites the first and second electrically conductive elements extending inside of the head, the shaft, the handle, the single cable and the single connector, respectively from the transducer array and the tracking sensor to a circuit board disposed in the single connector.
Appellant has not submitted arguments which are applicable to claim 20.  Examiner respectfully submits claim 20 is directed to a method claim and the disclosure of the claim does not require any of the distinguishing features set forth by Appellant with respect to claim 20.  The claim does not disclose “an electrically conductive element that extends from the sensing head or transducers inside the head through the shaft to the handle, let alone also through the handle and the single cable to the single connector.”
The claim does not disclose a head, shaft, handle.  The claim additionally does not disclose a circuit board.  The claim does disclose a cable (although not limited to a single cable), first and second electrically conductive pathways (rather than electrically conductive elements) and a readout connector (although not limited to a single connector), as well as, a transducer array and tracking sensor, but there are no arguments with respect to these features.
II.	Claims 6 and 8: Schneider in view of Sarvazyan and Oliphant.
Regarding claims 6 and 8, Appellant states the claims are patentable over the subject combination of references for at least the same reasons discussed above with respect to claim 1, with claims 6 and 8 containing further distinguishing patentable features.  Accordingly, the rejection of the claims should be withdrawn.
Examiner’s position is the claims are not patentable for at least the same reasons discussed above with respect to claim 1.  Appellant has not provided any further arguments with respect to claims 6 and 8.
III.	Claims 7 and 9-11: Schneider in view of Sarvazyan, Oliphant and Solek.
Regarding claims 7 and 9-11, Appellant states the claims are patentable over the subject combination of references for at least the same reasons discussed above with respect to claim 1, with claims 7 and 9-11 containing further distinguishing patentable features.  Accordingly, the rejection of the claims should be withdrawn.
Examiner’s position is the claims are not patentable for at least the same reasons discussed above with respect to claim 1.  Appellant has not provided any further arguments with respect to claims 7 and 9-11.
IV.	Claims 14 and 15: Schneider in view of Sarvazyan and Oliphant.
Regarding claim 14, Appellant states the Advisory Action asserts claim 14 “does not actively claim “a single connector” and further does not limit the location of said connector.  Appellant states claim 14 recites “a single connector of the single cable” and therefore the rejection should be withdrawn.

Appellant states Sarvazyan does not disclose or suggest a single cable extending to a connector of the single cable and therefore the rejection should be withdrawn.
Examiner’s position is Schneider was relied upon to disclose “a single cable extending to a connector of the single cable” ([0050]; fig.7).  A single cable or a single connector as set forth in the claim is not the same as the “only cable” or the “only connector” and does not preclude from additional cables or connectors.  Please see page 8 of the Final Office Action.  Paragraph 50 explicitly discloses a single cable and a connector (connector connects the cable to the ultrasound machine).  Examiner respectfully notes and emphasizes the claims do not require “only a single cable”; conversely, the claims a single cable but do not preclude additional single cables from being present.
Appellant states the claim requires a structural ordering of the components and routing of the first and second electrically conductive elements through the components.  Appellant states the physical interface is between the shaft and the handle of Sarvazyan.  Appellant states Sarvazyan does not disclose electrically conductive elements extending from inside the probe head to the computer port.
Examiner’s position is the claim as written requires the first and second electrically conductive elements extend inside the head, the shaft, the handle, the single cable and the single connector, but this recitation does not limit the claim to a specific structural ordering.  The first and second electrically conductive elements can extend in any order inside of the 
Examiner notes Appellant’s arguments are directed to additional clarifying features and interpretations provided in the Advisory Action and does not address the positions set forth in the Final Office Action.  In the Advisory Action, Examiner notes the position of the Final Office Action is maintained.  Examiner provided an additional interpretation in response to Appellant’s After Final remarks in which the single connector could additionally be interpreted as a single connector (computer port) of the single cable (linking handle to computer) (fig.5a).  Appellant 
Regarding claim 15, Appellant states the claim is patentable over the subject combination of references for at least the same reasons discussed above with respect to claims 14, with claim 15 containing further distinguishing patentable features.
Examiner’s position is the claims are not patentable for at least the same reasons discussed above with respect to claim 14.  Appellant has not provided any further arguments with respect to claim 15.
V.	Claims 16-18: Schneider in view of Sarvazyan, Oliphant and Solek.
Appellant states the claims are patentable over the subject combination of references for at least the same reasons discussed above with respect to claim 14, with claims 16-18 containing further distinguishing patentable features.  Accordingly, the rejection of the claims should be withdrawn.
Examiner’s position is the claims are not patentable for at least the same reasons discussed above with respect to claim 14.  Appellant has not provided any further arguments with respect to claims 16-18.
VI.	Claim 19: Schneider in view of Sarvazyan, Oliphant and Day.
Appellant states the claims are patentable over the subject combination of references for at least the same reasons discussed above with respect to claim 14, with claim 19 containing further distinguishing patentable features.  Accordingly, the rejection of the claims should be withdrawn.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793                     
                                                                                                                                                                                   /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.